DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither discloses nor renders obvious the combination including the limitations of Claim 1.
The Non-Final Rejection dated 12/10/2021 set forth a rejection of Claim 1 over a combination of Hyoudou (US 2020/0239060), Morita (US 2011/0073582), and Uematsu (US 2019/0241204), and then a rejection of Claims 3/5 over those references plus Nishio (US 2016/0101805). The Non-Final Rejection dated 12/10/2021 relied upon Nishio to teach the features of the lattice pattern having a plurality of band-shaped lines intersecting one another perpendicularly, the lattice pattern formed such that the bias direction thereof extends along a circumferential direction of the sensor layer. Claim 1 has been further amended to include these features as well as to define a gap between the band-shaped lines having a dimension in the range from 1 to 9 mm, and an occupancy of the conductive ink on the front surface is in a range of 20 to 80%. Nishio does not disclose these claimed ranges. Furthermore, Nishio does not include any discussion of the features defining the claimed ranges and thus Nishio does not demonstrate that the claimed ranges are result effective variables that one of ordinary skill in the art is motivated to optimize for any particular reason. 
as a whole is considered unobvious. For example, if it was assumed that the lattice pattern and dimension of the gap was taught by Takahara into the combination of Hyoudou (US 2020/0239060), Morita (US 2011/0073582), and Uematsu (US 2019/0241204), further modifying the lattice structure of Takahara within the resulting combination would require “modifying a modifier,” which is considered inherently improper as an indicia of improper hindsight reasoning. Similarly, a reference that taught the claimed lattice structure and the claimed occupancy percentage but did not disclose the claimed dimension of the gap would also require “modifying a modifier” in order to achieve the claimed gap. 
While there are a handful of references that teach/disclose the lattice pattern, no prior art reference discloses the lattice pattern and both claimed ranges. However, any combination of starting with a prior art reference that teaches/discloses the lattice pattern and then subsequently relying on additional references to teach the claimed dimension of the gap or teaching the occupancy percentage requires “modifying a modifier,” which, as noted above, is considered inherently improper. Claim 1 requires as a whole is unobvious over the prior art of record.
Because no prior art of record discloses the claim limitations, the limitations are knowledge that is gleaned only from Applicant’s disclosure, and thus any suggestion to provide the limitation in the prior art would be based on impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656                                                                                                                                                                                                        

/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656